DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/US2018/029437 filed 25 April 2018 which claims the benefit of domestic priority from US Provisional Application no. 62/,489,880, filed 25 April 2017.

Information Disclosure Statement
The information disclosure statement filed 28 January 2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



-and-

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, and 14 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipate by Campbell et al. (US Publication no. 2014/0200626 – disclosed by Applicant).
In regard to claims 1, 12, and 14, Campbell et al. discloses an implantable stimulation device, wherein the implantable device and associated electronic components are bioresorbable (para 44-47).  Figure 1 shows the aspects of the invention comprising the implantable medical device 102 in wireless communication with an external controller 104.  Figure 2 shows the implantable medical device 102/202 comprising a substrate, a circuit configured to provide stimulation (i.e., a pulse generator), wherein the substrate comprises at least one contact (anode and cathodes) and a coil antenna serving as wireless transmission means deemed equivalent or similar to a transceiver (para 49, 103, and 104).  The substrate and all components located thereon are configured to be resorbable and/or biodegradable, and biocompatible allowing the implantable device to degrade over time (para 44-47, 49, and 50).  The external controller 104 is configured to wirelessly communicate with implantable device 102 via the coil, wherein the external controller wirelessly transmits power and control signals to the implantable device (para 14, 48, and 97).  The external controller 104 includes a power supply (e.g., a battery, para 103), wherein the controller transmits power to the resorbable implantable device 102 from the power supply, and 
Further in regard to claims 12 and 14, the implantable device 102 is positioned near target tissue such as heart tissue, brain tissue, muscle tissue, epithelial tissue, nerve tissue, or vascular tissue during normal operations (para 48), particularly directed to providing electrical stimulation to nervous tissue (para 43 and 46).
In regard to claim 2, the implantable device 102 includes a coil which enables wireless communication with the external device 104, wherein the coil is considered equivalent/similar to a transceiver (para 51, 103, and 104).
In regard to claim 3, the implantable device of Campbell et al. has a circuit for generating stimulation pulses (para 49, 51, and 94).
In regard to claim 4, Campbell et al. include capacitors on the substrate for rectifying the power signal from the coil (para 51 and 92).  The capacitors are considered to be capable of storing a charge in the manner claimed. 
In regard to claim 5, the implantable device 102 is completely resorbable (para 44-47, 49, and 50).
In regard to claim 6, figures 2-6 show that the substrate of implantable device 102 supports the transceiver antenna.  The substrate may be formed from a biocompatible polymer sheet material such as a polyanhydride etc. (para 59).
In regard to claim 9, the implantable device 102 converts alternating current to direct current for stimulation output (para 93).
In regard to claims 10 and 11, the implantable device 102 is positioned near target tissue such as heart tissue, brain tissue, muscle tissue, epithelial tissue, nerve .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US Publication no. 2014/0200626 – disclosed by Applicant) in view of Flaherty (US Publication no. 2010/0152811).
In regard to claims 7 and 15, Campbell et al. is considered to substantially describe the invention as claimed however does not teach that the implantable device comprises leads extending between the substrate and the contacts, wherein the contacts of Campbell et al. are located directly on the substrate.  Flaherty, similar to 
In regard to claim 8, Campbell et al. teaches that the substrate may be formed from a biocompatible and restorable polymer sheet material such as a polyanhydride etc. (para 59).  Modification of device structure with a preferred material has been held to be obvious to one of ordinary skill. 

In regard to claim 13, Campbell et al. is considered to substantially describe the invention as claimed including applying DC current to the target location for stimulation.  Campbell et al. suggests that any target site such as heart tissue, brain tissue, muscle tissue, epithelial tissue, nerve tissue, or vascular tissue is suitable for applying stimulation energy (para 44-48 and 116), and further suggests that the stimulation is 
In regard to claim 16, in Flaherty, the leads 150 may be biodegradable/resorbable in order to break down or dissolve when left in the body for a period of time (para 52).  The leads 150 also comprise an anchoring device to permit engagement with the target tissue, wherein the leads may be implanted in target locations near a nerve, spinal cord, or bone (para 125).  
In regard to claim 17, the implantable device 102 includes a coil which enables wireless communication with the external device 104, wherein the coil is considered equivalent/similar to a transceiver (para 51, 103, and 104).
In regard to claim 18, figures 2-6 show that the substrate of implantable device 102 supports the transceiver antenna.  The substrate may be formed from a biocompatible polymer sheet material such as a polyanhydride etc. (para 59).
In regard to claim 19, the implantable device 102 converts alternating current to direct current for stimulation output (para 93).
In regard to claim 20, Campbell et al. include capacitors on the substrate for rectifying the power signal from the coil (para 51 and 92).  The capacitors are considered to be capable of storing a charge in the manner claimed. 




Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 February 2021